Citation Nr: 0404771	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  00-03 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of a left knee injury with calcification of the 
left medial collateral ligament.

2.  Entitlement to service connection for a bilateral 
shoulder disability.

3.  Entitlement to service connection for a sinus disability.

4.  Entitlement to service connection for a right knee 
disability.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel






INTRODUCTION

The veteran served on active duty from August 1992 to 
February 1999.  This case comes before the Board of Veterans' 
Appeals (the Board) on appeal from a June 1999 rating 
decision of the Atlanta, Georgia, Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.  The veteran's left knee disability is manifested by X-ray 
evidence of calcification of the left medial collateral 
ligament with some complaints of pain.  The veteran's left 
knee disability is not manifested by any limitation of 
motion, tenderness, or swelling.

3.  The medical evidence does not establish that the veteran 
has a bilateral shoulder disability that is related to 
service.

4.  The medical evidence does not establish that the veteran 
has a sinus disorder that is related to service.

5.  The medical evidence does not establish that the veteran 
has a right knee disability that is related to service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a left knee injury, with calcification of the left medial 
collateral ligament, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59. 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2003).

2.  A bilateral shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).

3.  A sinus disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

4.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The February 2000 Statement of the Case (SOC), the October 
2000 Supplemental Statement of the Case (SSOC) and the 
October 2003 SSOC advised the veteran of the laws and 
regulations pertaining to his claims.  These documents 
informed the veteran of the evidence of record and explained 
the reasons and bases for denial.  The veteran was 
specifically informed that his claim was being denied because 
his left knee disability did not meet the criteria for a 
higher rating, and there was no evidence linking his shoulder 
disability, sinus disorder, or his right knee disability to 
service.  The SOC and SSOCs made it clear to the veteran that 
in order to prevail on his claim, he needed to present 
evidence that his left knee disability met the criteria for 
an increased rating and that for his shoulder, sinus, and 
right knee, he needed to show that he suffered from 
disabilities that were related to service.  The RO sent a 
letter dated in May 2001 that told the veteran about the VCAA 
and informed him what evidence the RO would obtain and what 
he needed to do.  The RO obtained service medical records, VA 
treatment records, and provided a VA examination in May 1999.  
The veteran has not indicated that there is any other 
evidence available, and more than one year has passed since 
he was notified of what he needed to do for his claim to be 
granted.

This case was previously remanded by the Board for additional 
medical examinations and to obtain etiology opinions with 
respect to the veteran's service connection claims.  The 
veteran twice failed to appear for his scheduled examination 
despite receiving notice as evidence by the certified mail 
receipts in the claims folder.  In light of the veteran twice 
failing to appear, the Board finds that it is not necessary 
to remand this claim for yet another examination to be 
scheduled. When the veteran fails to report for an 
examination on an original compensation claim, the claim will 
be rated based on the available evidence.  38 C.F.R. § 3.655 
(2003).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

II.  Increased evaluation for a left knee disability

Service medical records reflect that the veteran complained 
of left knee pain while in service.   VA treatment records 
dated from 1999 to the present reveal that the veteran has 
occasionally complained about knee pain.  In a June 1999 
rating decision the veteran was granted service connection 
for a left knee disability and was assigned a non-compensable 
rating.

The veteran underwent a VA examination in May 1999.  The 
veteran complained of pain, stiffness, and weakness in his 
left knee along with instability, locking, and fatigue.  The 
veteran stated that these symptoms occurred off and on 
lasting a few weeks at a time.  The examiner noted normal 
gait and normal weight bearing of the left knee.  There was 
no swelling, redness or tenderness of the knee.  Flexion of 
both knees was to 140 degrees and extension to 0 degrees 
which represents a full range of motion for both knees.  
There was no pain on motion and no constitutional signs of 
arthritis.  Drawer and McMurray's tests were both within 
normal limits.  The X-rays showed calcification in the left 
medial collateral ligament.  The diagnosis was calcification 
in the left medial collateral ligament, left knee.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2003).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2002); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
However, In Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will consider all evidence of record.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002). 

Diagnostic Code 5257, impairment of the knee, is rated based 
on recurrent subluxation and lateral instability.  Under 
Diagnostic Code 5257, a 10 percent disability evaluation 
requires slight impairment of either knee.  A 20 percent 
evaluation requires moderate impairment.  A 30 percent 
evaluation requires severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).  Here, the evidence does not 
establish that there is instability or recurrent subluxation 
of the left knee.  None of the VA treatment notes indicate 
subluxation or instability, and while the veteran did 
complain of instability at the VA examination, the examiner 
did not find any evidence of instability or subluxation.  
Based on the VA examinations, the Board finds that a 
compensable rating for instability or subluxation is not 
warranted for the veteran's left knee disability.  The 
evidence does not show that the veteran has even slight 
impairment of the right knee based on laxity or subluxation.  
38 C.F.R. § 4.71a, DC 5257 (2003).  As he does not meet the 
criteria for a compensable evaluation, a noncompensable 
evaluation is in order.  38 C.F.R. § 4.31.

Diagnostic codes 5260 and 5261 apply when rating a knee 
disability due to limitation of motion.  In order for a 
disability evaluation of 10 percent to be assigned under 
Diagnostic Code 5260, flexion must be limited to 45 degrees; 
a higher rating of 20 percent is not warranted unless flexion 
is limited to 30 degrees or less.  The veteran had a full 
range of motion of the right knee in May 1999 with flexion to 
140 degrees.  None of the VA treatment notes suggests a more 
limited range of motion of the left knee.  This does not 
warrant a compensable rating based on limitation of flexion.  
38 C.F.R. § 4.71a, DC 5260 (2003).  In fact, the veteran does 
not even meet the criteria for a 0 percent rating for 
limitation of flexion of the left knee which requires flexion 
limited to 60 degrees or less.  Id.  

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees 
(50 percent).  See 38 C.F.R. § 4.71, Diagnostic Code 5261.  
The VA examination indicates a full range of motion of the 
left knee with extension to 0 degrees.  None of the VA 
treatment notes indicate any limitation of extension of the 
left knee.  Therefore, a compensable rating under Diagnostic 
Code 5261 is not warranted for the left knee.  38 C.F.R. 
§ 4.71a, DC 5261 (2003).  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has complained of 
occasional pain in the left knee both at the VA examination 
and as indicated in the VA treatment notes.  There was no 
evidence of pain on motion of the knee during the examination 
and the veteran walked with a normal gait and normal weight 
bearing.  However, given that the veteran has no limitation 
of motion, no instability, no subluxation, no tenderness, no 
swelling, and no finding of pain on motion, the Board finds 
that the pain and loss of function does not more closely 
approximate the criteria for a compensable rating.  38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2003), DeLuca, 8 Vet. App. 202.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a compensable rating for the veteran's left 
knee disability.

III.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are negative for any 
mention of a shoulder disability or any complaints of 
shoulder pain or any other symptoms regarding the shoulders.  
The service medical records do show that the veteran was 
treated several times in service for sinus pain, sinus 
headaches, and a sinus infection, as well as showing repeated 
complaints of right knee pain and instability.  A separation 
examination is not of record.

The VA treatment notes reveal that the veteran has been 
treated for bilateral shoulder pain and was diagnosed with a 
right rotator cuff impingement in October 1999 based on an 
MRI examination.  The VA examination indicates that the 
veteran has pain on motion of the shoulders both subjectively 
and objectively.  None of the VA treatment notes suggests an 
etiology for the veteran's shoulder disability and the VA 
examination does not suggest an etiology either, nor is there 
any suggestion of a link to service.  The Board did remand 
this claim to the RO for an examination and opinion as to the 
relationship between this disability and service, but the 
veteran did not appear for either of the scheduled 
examinations.  

Based on the above the Board finds that service connection is 
not warranted for a bilateral shoulder disability.  The Board 
notes the veteran's belief that his shoulder disability is 
related to service, however, as a layperson, the veteran is 
not competent to testify as to medical diagnosis or etiology.  
See, Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Since a 
clear preponderance of the evidence is against a finding that 
the veteran's bilateral shoulder disability is related to 
service, service connection is not warranted. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003). 

While the veteran's service medical records do show a history 
of sinus trouble and a history of right knee complaints in 
service, there is no current evidence establishing a 
diagnosis or suggesting a link to service.  The VA 
examination in May 1999 did not find any disability of the 
right knee.  The range of motion was full, there was no 
evidence of swelling or tenderness, the X-rays were normal 
and there were no constitutional signs of arthritis.  
Similarly, the VA examination did not find any objective 
signs of a sinus disability and the examiner was unable to 
provide a diagnosis.  None of the VA treatment notes suggests 
a link between any current right knee disability or sinus 
disability, and service.  The Board did remand this case to 
the RO for an examination and an opinion concerning the 
relationship between these disabilities and service, but the 
veteran did not appear for either of the scheduled 
examinations.  

Based on the above the Board finds that service connection is 
not warranted for a sinus disorder or a right knee 
disability.  The Board notes the veteran's belief that he has 
a sinus disorder and a right knee disability that are related 
to service, however, as a layperson, the veteran is not 
competent to testify as to medical diagnosis or etiology.  
See, Espiritu.  Since a clear preponderance of the evidence 
is against a finding that the veteran's suffers from a sinus 
disorder or a right knee disability that is related to 
service, service connection is not warranted for these 
conditions. 


ORDER

Entitlement to a compensable evaluation for residuals of a 
left knee injury with calcification of the left medial 
collateral ligament is denied

Entitlement to service connection for a bilateral shoulder 
disability is denied.

Entitlement to service connection for a sinus disability is 
denied.

Entitlement to service connection for a right knee disability 
is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



